Affirming.
The plaintiff has appealed because he recovered nothing upon his petition against the appellees, and the appellees recovered $495.08 against plaintiff on their counterclaim. On March 2, 1922, an automobile owned and driven by plaintiff collided with a motor truck owned by defendants, and driven by Clifford Keene. Each alleges that the other was to blame for the collision. Plaintiff sued for $3,000.00 for personal injuries sustained, $350.00 for damages to his automobile, and $210.00 for surgical attention, hospital bills, etc. Defendants counterclaimed for $495.08 for damages to their motor truck. When the case was called for trial on February 5, 1924, plaintiff's motion for a continuance was overruled. The jury returned a verdict for $495.08 in favor of the defendants. As we have before us nothing to show why or upon what grounds plaintiff sought a continuance, what the evidence was in the trial court, what the instructions were, and as the plaintiff filed no motion and grounds for a new trial, the presumption in favor of the correctness of that court's action must prevail.
The judgment is affirmed. *Page 675